Citation Nr: 0114048	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated as 20 
percent disabling.

2.  Entitlement to service connection for major depression, 
as secondary to service-connected degenerative disc disease 
of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel



INTRODUCTION

The veteran had active service from March 1990 until August 
of 1992.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which continued a 20 percent disability 
rating for the veteran's degenerative disc disease of the 
lumbar spine.

The issue of entitlement to service connection for major 
depression, as secondary to service-connected degenerative 
disc disease of the lumbar spine was not certified for appeal 
to the Board, but the Board finds that it has jurisdiction to 
address that claim.  A review of the record reveals that the 
claim was denied by the RO in a July 2000 rating decision.  
In a statement received at the RO in November 2000, the 
veteran indicated that he was pursuing his claim for service 
connection for depression, secondary to his service-connected 
back condition.  The veteran also submitted a medical 
statement in support of that claim.  The Board finds that the 
veteran's November 2000 statement can reasonably construed as 
a notice of disagreement (NOD), as to the July 2000 rating 
decision.  However, the RO has not yet issued a statement on 
the case (SOC) on that issue.  See Manlicon v. West, 12 Vet. 
App. 238 (1999) (an NOD confers jurisdiction on the Board, 
and the next step is for the RO to issue an SOC on the denial 
of the claim).  Therefore, that matter is addressed in the 
REMAND, following the ORDER in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been met.

2.  The veteran's degenerative disc disease of the lumbar 
spine is currently productive of subjective complaints of 
pain, including radiating pain, and slight limitation of 
motion; the objective evidence reveals some disc bulging and 
disc herniation, with left-sided radiculopathy, but there is 
no peripheral nerve involvement, no limitation of motion or 
function due to pain, and full muscle strength.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected degenerative disc disease of the lumbar 
spine has worsened, and that it interferes with his ability 
to work.  

At the outset, the Board finds that all relevant facts have 
been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by the Veterans Claims Assistance Act of 
2000, Pub L. No. 106-475 § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the veteran was afforded a VA examination in 
January 2000, and his VA outpatient medical records have been 
obtained.  Upon denial of the claim, a Statement of the Case 
was issued to the veteran in April of 2000 that explained the 
basis of denial and what evidence was needed in order to 
substantiate the claim.  The Statement of the Case also 
suggested the veteran furnish proof to substantiate his 
contentions of frequent emergency room visits or interruption 
or loss of employment due to his disability, but no 
information was submitted from the veteran.  The veteran 
denied a personal hearing in connection with this matter.  In 
short, the Board finds that no further development is 
required to comply with the duty to assist the veteran in 
developing the facts 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be considered as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The factors 
involved in evaluating and rating disabilities of the joints 
include weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 
38 C.F.R. § 4.45.

Historically, the veteran was granted service connection for 
degenerative disc disease in a June 1993 rating decision 
based on findings in the veteran's service medical records 
that he developed degenerative disc disease in service.  The 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, and assigned a 20 percent disability evaluation, 
effective from August 1992.  A 20 percent rating has been in 
effect since that time.  In October 1999, the veteran filed a 
claim for an increased rating.  

Review of the pertinent evidence of record reveals VA 
outpatient records dated from September 1998 to April 2000.  
In December 1998, the veteran had an MRI of his back.  The 
examiner indicated that the alignment of the lumbar spine was 
normal.  The concluding impression was:  1) L5-S1 disc bulge 
eccentric to the left, contacting the extra foraminal portion 
of the left L5 nerve root with a superimposed paracentral 
disc herniation; 2)  a small central protrusion at L3-4 
causing mild canal stenosis; and 3) a mild disc bulge at L4-
5.  In a March 1999 record, the veteran was seen with 
complaints of back pain and leg pain, including radiating 
pain.  In April 1999, the veteran was seen with a complaint 
that his lower back "went out."

Also contained within the claims file is a report detailing 
the veteran's VA examination in January 2000.  At this 
examination, the veteran complained of constant pain that he 
described as a tight dull feeling in the left leg that 
continued to radiate into the left thigh.  He rated his pain 
as 4/10, with ten being the greatest amount of pain, and 
denied weakness or sensory symptoms.  He had normal bowel and 
bladder function.  Upon physical examination, there were no 
sensory abnormalities, nor was there sensory or motor 
impairment to the affected nerve root, such as paralysis, 
neuritis, or neuralgia in either leg.  Indeed, no peripheral 
nerve involvement was found.  Range of motion was active 
flexion to 70 degrees, passive flexion to 90 degrees, active 
extension to 10 degrees, and passive extension to 30 degrees.  
The examiner stated that the back was not painful on motion 
at any point.  Neither range of motion nor function were 
additionally limited by increased pain during repetitive use 
or flare-ups.  On motor testing, the veteran had a strength 
of 5/5 throughout.  Both tone and rapid alternating movements 
were within normal limits, and pronator drift was negative.  
There was no atrophy or tremor.  Deep tendon reflexes were 
2/4 throughout and were bilaterally symmetrical.  Sensory 
testing revealed intact light touch and pinprick in all 
dermatomes of the legs.  Vibration and double simultaneous 
extinction were normal.  Cerebellar testing revealed a normal 
finger-to-nose and toe-to-finger test bilaterally.  The 
veteran's gate was unremarkable, and he could walk on his 
tiptoes without difficulty.  The concluding diagnosis was 
left-sided radiculopathy at the L5-S1 level with minimal 
physical findings.  An addendum to that examination indicated 
that no x-rays were taken, although the examiner had reviewed 
the MRI.

In the veteran's notice of disagreement, received in March 
2000, the veteran explained that he is now only capable of 
working part-time, and has had considerable difficulty in 
retaining full-time employment.  He stated that he had lost 
jobs due to excessive absence because of his back condition.  
The veteran disagreed  with the examiner's statement that he 
suffers back flare-ups only a few times a year.  The veteran 
wrote that his back "goes out" on him at least 10 times a 
year, forcing him to lie in bed for at least three to four 
days, and sometimes up to a week or more.  The veteran wrote 
that his longest flare-up lasted four months during which 
time he was totally incapacitated.  The veteran continued by 
writing that he has ended physical therapy because he had 
been numerous times and "didn't feel I needed to go because 
it is the same routine every time."  He stated that he did 
his own physical therapy and knows all the exercises he needs 
to strengthen his back.  The veteran indicated that he did 
not like going to the VA for medical treatment, but would 
usually go to an emergency room instead, although he could 
not afford that anymore.  The veteran contended that his 
current disability rating does not take into account the 
mental anguish and chronic pain he suffers as a result of his 
disability.

In the veteran's substantive appeal, VA Form 9, received at 
the RO in May 2000, he indicated that he had frequent 
attacks.  He also stated that he had several more bad discs, 
and that his lower back was in constant pain.  He reiterated 
his contentions that he had difficulty retaining employment, 
as he had lost much time from work due to his back 
disability.

The veteran's degenerative disc disease is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which assigns 
a 20 percent rating for moderate intervertebral disc 
syndrome, with recurring attacks.  The next higher rating of 
40 percent is assigned for severe intervertebral disc 
syndrome, manifested by recurring attacks with intermittent 
relief.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 
percent disability rating is assigned for moderate limitation 
of motion of the lumbar spine.  The next higher 40 percent 
rating is assigned for severe limitation of motion of the 
lumbar spine.

After applying the rating criteria set forth in Diagnostic 
Code 5293 to the veteran's current symptomatology, the Board 
finds that the veteran's disability picture most closely 
approximates the current 20 percent disability rating, and 
the preponderance of the evidence is against a higher rating 
at this time.  The Board notes the veteran's contentions that 
his back "goes out" on him at least 10 times per year, and 
that each attack typically requires 3 or 4 days and even up 
to a week or more from which to recover.  Nevertheless, the 
medical evidence of record indicates that while the veteran 
has disc bulging, disc herniation, and mild canal stenosis, 
the objective clinical findings reveal that the veteran had 
no sensory or motor impairment, no peripheral nerve 
involvement, and strength of 5/5 throughout.  Additionally, 
the veteran's gait was unremarkable, he could do deep-knee 
bends rapidly and without difficulty, and there was no 
objective evidence of pain.  In light of the foregoing, and 
in the absence of medical evidence reflecting more severely 
disabling symptomatology, the Board finds that the veteran's 
disability picture more closely approximates the currently 
assigned 20 percent rating under Diagnostic Code 5293, which 
contemplates moderate disc disease with recurring attacks.  
The Board acknowledges the veteran's complaints that his back 
goes out, but there is no objective evidence of record that 
the veteran's attacks are of such frequency and duration that 
he only has intermittent relief between these attacks.  
Rather, the Board finds that the medical evidence and the 
veteran's contentions support a finding of no more than 
recurring attacks of moderate intervertebral disc syndrome, 
which is consistent with the 20 percent rating.

The Board has also considered whether to grant a higher 
disability evaluation on the basis of limitation of motion.  
As noted earlier, under Diagnostic Code 5292, a 20 percent 
rating is assigned for moderate limitation of the lumbar 
spine, and 40 percent disability is assigned where limitation 
of motion is severe.  In the April 2000 examination, the VA 
examiner reported that the veteran's range of motion was 
active flexion to 70 degrees, passive flexion to 90 degrees, 
active extension to 10 degrees, and passive extension to 30 
degrees.  The examiner stated that the back was not painful 
on motion at any point, and range of motion and function was 
not limited by increased pain during repetitive use or flare-
ups.  In the instant case, while the veteran does evidence 
mild limitation of motion of the lumbar spine, there is no 
evidence that his limitation of motion is so severe, that a 
higher rating under Diagnostic Code 5292 is warranted.  In 
short, the veteran does not exhibit such limitation of 
motion, as to warrant an increased disability evaluation 
under Diagnostic Code 5292.

The Board has also considered granting a higher scheduler 
evaluation based upon functional loss due to pain or 
weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 204-207 (1995); VAOPGCPREC 36-97.  However, as 
the examiner clearly stated that neither the veteran's range 
of motion of his back nor his back function were limited by 
increased pain during repetitive use or flare-ups, the Board 
finds no basis for a higher rating on this basis.  The Board 
acknowledges the veteran's complaints of pain in his back, 
including his complaints of constant pain and frequent flare-
ups.  However, the Board finds that these complaints are 
contemplated in the currently assigned 20 percent rating, and 
there is no basis for a higher rating due to pain.  

Based on the foregoing, the Board finds that the currently 
assigned 20 percent rating for degenerative disc disease of 
the lumbar spine is appropriate, considering the veteran's 
current symptomatology.  In reaching this determination, the 
Board has considered the clinical manifestations of the 
veteran's degenerative disc disease of the lumbar spine, 
including any effects on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also applied all pertinent aspects of 38 
C.F.R. Parts 3 and 4.  In sum, the current medical evidence 
is consistent with no more than a 20 percent rating for 
degenerative disc disease of the lumbar spine.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation for degenerative disc 
disease of the lumbar spine on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his degenerative disc disease, standing alone, 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  The Board recognizes the veteran's contentions of 
record that his employability is impaired due to his back 
disability, as this disability causes him to often miss time 
from work.  However, the present record does not contain any 
evidence to this effect, other than the veteran's statements.  
In the April 2000 Statement of the Case, the veteran was 
notified of the evidence needed to establish a claim for an 
extra-schedular rating, and he was offered the opportunity to 
present such evidence.  However, but no such information was 
submitted from the veteran.  Accordingly, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the evidence does not 
warrant a finding of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine.  In making its 
determination, Board has considered the benefit of the doubt 
rule in this case, but as there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
claim, the rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

The criteria not having been met, the claim for entitlement 
to a rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine, is denied.  


REMAND

As noted in the Introduction to this decision, the Board 
finds that the veteran's November 2000 statement can 
reasonably construed as a notice of disagreement (NOD), as to 
the July 2000 rating decision, which denied secondary service 
connection for depression.  However, the RO has not yet 
issued a statement on the case (SOC) on that issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  Additionally, the 
Board notes that there was a significant change in the law 
pertaining to veteran's benefits, which took place during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the impact of this new law on the present 
case has not yet been examined. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED so that the following 
actions may be taken:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran and his representative 
should be furnished a statement of the 
case addressing his claim for entitlement 
to service connection for depression, as 
secondary to service-connected 
degenerative disc disease of the lumbar 
spine, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 

